Citation Nr: 0619457	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  02-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disk disease at L4- L5, postoperative status, 
with radiation to the lower extremities.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.  

3.  Entitlement to a compensable rating for residuals of 
fracture of the mandible.  

4.  Entitlement to a compensable rating for residuals of 
abdominal injuries and hemorrhage of the pancreas and 
duodenum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
January 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2003, the veteran testified at a hearing before a 
Veterans Law Judge of the Board of Veterans' Appeals who has 
since resigned.  By letter of November 2005, the Board 
offered the veteran another hearing before a judge who is 
available to decide his appeal.  The letter informed the 
veteran that the transcript of the August 2003 hearing is of 
record for review in rendering the decision in the instant 
appeal, and that his failure to respond to the November 2005 
letter shall be construed as his assent to the Board's 
disposition of his appeal based on the current record 
including the prior hearing transcript.  The veteran has not 
responded.

In his August 2003 hearing testimony the veteran spoke of 
dental problems other than the residual of a fracture of the 
mandible.  Those dental problems are not an element in rating 
residuals of his mandible fracture for compensation purposes 
and have not been considered in this appellate decision.

Historically, the veteran's original December 1995 service 
connection claim included a claim for teeth as well as for 
the fractured jaw.  A May 1996 rating decision denied the 
claim as not well grounded, see 38 U.S.C.A. § 5103(a) (West 
1991), without review of service records.  Upon receipt of 
service records, VA readjudicated the claim, but the December 
1996 rating decision that granted service connection for 
residuals of a fractured mandible did not mention teeth.  
Regulation provides for reconsideration of claims at any 
time, regardless of prior finality, upon receipt of service 
records not available upon prior adjudication.  38 C.F.R. 
§ 3.156(c) (2005).  Although VA medical records show the 
veteran receives VA dental treatment, there is no rating 
action of record showing adjudication of a compensation claim 
for traumatic loss of teeth.  Given his August 2003 
testimony, it is unclear whether he seeks compensation 
benefits for loss of masticatory surface.  The matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In December 1996, VA denied service connection for 
degenerative disk disease at L4- L5, postoperative, with 
radiation to the lower extremities as the residual of a back 
injury and of service connection for residuals of an eye 
injury, notifying the veteran of the denials and of his 
appellate rights by letter the same month.

2.  The veteran did not initiate an appeal from the December 
1996 decisions during the year following the date of the 
December 1996 notice letter and those decisions are now 
final.

3.  Evidence presented or secured since December 1996 is not 
new, or it is cumulative, or it does not bear directly or 
substantially on the matter to be determined regarding 
entitlement to service connection for lumbar spine or eye 
conditions.

4.  The veteran has no disabling residual of his service-
connected fracture of the mandible.

5.  The veteran has no disabling residual of his service-
connected abdominal injuries and hemorrhage of the pancreas 
and duodenum.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented or 
secured to reopen the claim for service connection for 
degenerative disk disease at L4- L5, postoperative, with 
radiation to the lower extremities.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has not been presented or 
secured to reopen the claim for service connection for 
residuals of an injury of the eyes.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  The schedular criteria for a compensable rating for 
residuals of a fracture of the mandible are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.150, Diagnostic Code 9904 (2005).

4.  The schedular criteria for a compensable rating for 
residuals of abdominal injuries and hemorrhage of the 
pancreas and duodenum are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.114, Diagnostic Code 
7314 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reopening Previously Denied Compensation Claims

The veteran filed a claim in December 1995 for service 
connection for residuals of injuries sustained in a motor 
vehicle accident in service.  VA reviewed the service medical 
records, private and VA post-service medical records, and the 
veteran's testimony given in written statements.  VA found 
that the veteran had lumbar spine conditions unrelated to his 
military service and that there was no evidence of any eye 
problems in service.  VA notified the veteran of the denial 
and of his appellate rights by letter of December 11, 1996.

When the RO denied the appellant's claim for service 
connection, and the appellant did not appeal within one year 
of the date of the letter notifying him of the denial, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.160(d) (2005); see also Suttman v. Brown, 5 
Vet. App. 127, 135 (1993) (section 7105(c) finality also 
subject to section 5108 exception).  To reopen the claim, new 
and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 2002).  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  [This claim to reopen was 
already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, this 
appeal is decided under the older version of the regulation.]

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since December 1996 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).
In considering whether evidence bears directly and 
substantially upon the specific matter under consideration, 
that matter must be identified.  In this case it is whether 
current pathology of the lumbar spine or the eyes is the 
residual of an injury sustained in service.  Evidence 
confirming the current existence of lumbar spine or eye 
pathology cannot be material, because the fact of the current 
condition of the veteran's lumbar spine or of the eyes was 
not and is not now at issue.  The current condition of both 
was and is well demonstrated in the medical records.

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since the prior denial to "contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

During a VA abdominal examination in March 2001, the veteran 
told the examiner he sustained back injuries during a head-on 
car collision in service in 1964 that resulted in a six-month 
hospitalization.  The VA examiner assessed residual effects 
of back injury and disk surgery.  The examiner had not 
reviewed the veteran's claims file and the conclusion was 
clearly based on the veteran's report.  Although the 
statements of the claimant are generally presumed true for 
the purpose of determining whether they are new and material, 
Justus, 3 Vet. App. 510, they are not presumed true when they 
were rejected in the prior adjudication of the claim, as was 
the veteran's previous testimony of having sustained a back 
injury in a motor vehicle accident in service.  The March 
2001 medical assessment based on that previously rejected 
history is not new and material evidence.  Reonal v. Brown, 5 
Vet. App. 458 (1993).

Moreover, the official record clearly shows the collision in 
service resulted when the veteran hit another vehicle from 
the rear, and it was followed by a two-month hospitalization.  
The collision the veteran described to the examiner resembled 
a 1966 post-service head-on collision, also described in the 
evidence of record in December 1966.  To the extent the 
veteran's report to the March 2001 examiner is shown to have 
been patently incorrect, the presumption of credibility does 
not attach.  Samuels v. West, 11 Vet. App. 433, 435 (1998).

Since December 1996 several hundred pages of medical 
treatment records have entered the veteran's VA claims file.  
In a nutshell, these demonstrate the current pathology of the 
veteran's lumbar spine and of his eyes.  To the extent they 
reveal anything of the origins of either his lumbar spine or 
his eye conditions, they show onset after service from post-
service injury, or they do not identify the onset as 
traumatic.  There are multiple accounts of an injury in a 
subsequent post-service motor vehicle accident in 1966, with 
surgeries in 1982 and 1987, and of an on-the-job injury in 
1992.  The 1992 injury is the basis of the award of Social 
Security disability benefits according to SSA records that VA 
received in April 2002.

Although much of this evidence is new, it is adverse to his 
claim.  It not only fails to show incurrence of the claimed 
conditions in service, but it affirmatively attributes the 
veteran's current back condition to post-service events and 
his eye condition to refractive error or to diabetes 
diagnosed long after service.  VA does not pay compensation 
for refractive error of the eye, because refractive error is 
not a disease or an injury, and VA pays compensation for 
disability resulting from disease or injury.  See 38 C.F.R. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(c) (2005).  Adverse 
evidence cannot be material evidence to reopen a claim.  
Villalobos v. Principi, 3 Vet. App. 450 (1992).

Finally, the veteran testified in August 2003 about his motor 
vehicle accident in service and his back and eye residuals.  
Comparison of this testimony with his March and August 1996 
written statements reveals that his August 2003 testimony is 
either not new or it is cumulative.  Either way, it is not 
new and material evidence that can serve to reopen either the 
lumbar spine or the eyes claim.  The veteran's testimony in 
part presented his medical opinion of the cause of current 
back and eye conditions.  Such medical opinions are 
acceptable as evidence only if from someone with medical 
expertise.  The veteran is a lay person without medical 
expertise.  His medical opinion cannot be new and material 
evidence.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).

II.  Increased Ratings

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran has testified that he has difficulty chewing and 
that he has multiple gastrointestinal symptoms and recurrent 
inguinal hernias, including a recent recurrence of an 
inguinal hernia.  He asserts that these are residuals of the 
mandible fracture and abdominal injuries he sustained in 
service.

A.  Residuals of Mandible Fracture

The veteran's mandible fracture is rated as malunion, which 
can be 0, 10, or 20 percent disabling, depending on degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.  VA examinations of April 2001 
and April 2005 show no residual disability of masticatory 
function due to the old, healed, mandible fracture.  The 
latter examination included an x ray study and review of the 
veteran's claims file and VA dental treatment records.

The veteran's testimony reveals that he does not distinguish 
between the effects of the loss of teeth with accompanying 
discomfort from the bridge work and the residuals of his 
fractured mandible.  VA dental outpatient treatment records 
of 2001 and 2002 reveal that treatment has focused on 
complaints related to bridge prosthetics, carries, and 
periodontal disease.  There has been no clinical indication 
of disability related to the fractured mandible.  While it is 
understandable that the veteran does not distinguish among 
several different causes of discomfort, for rating purposes, 
VA must.  The clear preponderance of the evidence is that his 
service-connected mandible fracture is correctly rated as 
noncompensably disabling.

B.  Residuals of Abdominal Injuries and Pancreas Hemorrhage

The veteran's residual of abdominal injury are rated as 
chronic cholecystitis.  38 C.F.R. § 4.114, Diagnostic Code 
7314.  This diagnostic code is a selection by analogy, see 
38 C.F.R. § 4.20 (2005).  Given that the veteran's abdominal 
injuries were never clearly diagnosed, this is an apt 
analogy, because it permits rating by symptoms like those the 
veteran has described.  The veteran does not have a duodenal 
ulcer or symptoms that have been described as ulcer-like in 
the extensive medical records; no other rating criteria among 
those for the digestive system appear better suited to the 
veteran's condition.

The veteran testified that he has multiple abdominal 
complaints including pain, nausea, and difficulty eating.  
Specifically, he reported an episode of severe abdominal 
distress in 1998 with something rupturing, which he 
attributed to the abdominal injury in service.  It appears 
that the veteran was referring to acute appendicitis and an 
appendectomy in August 1997.  No medical evidence of record 
suggests that the acute appendicitis was a residual of his 
abdominal injury in service.

On VA examination in March 2001, the veteran reported much 
internal bleeding after the motor vehicle accident in which 
he sustained abdominal injuries.  The examiner noted that the 
veteran's records were not available.  The veteran denied 
current nausea or vomiting; he reported occasional abdominal 
tenderness.  He reported recent weight loss as from dieting.  
The examiner noted bilateral inguinal hernia repair scars and 
a drain scar.  Discomfort to palpation of the mid abdominal 
area was the only sign elicited on examination.  The 
diagnosis was possible residual effects of intra-abdominal 
injury and surgery for apparent pancreatic and duodenal 
injury with bleeding.

In June 2004 the Board rejected the March 2001 examination 
report as inadequate for rating purposes, because the 
examiner was inadequately informed of the veteran's history.

On VA examination in April 2005, the examiner made a detailed 
review of the veteran's claims file and VA treatment records.  
The examiner noted the motor vehicle accident in service in 
which the veteran's abdomen hit the steering wheel.  He also 
noted the post-service bilateral inguinal hernia repairs.  
The examiner noted computed tomography CT and ultrasound 
studies that showed gallstones without cholecystitis, stable 
adrenal adenoma, and bilateral renal cysts.  The reports of 
those diagnostic studies are of record.  The examiner noted 
there were no complaints of colic in the past year and no 
attacks of severe abdominal pain from pancreatic disease in 
the past year.  The veteran had a negative abdominal 
examination, no current abdominal symptoms, and no current 
abdominal hernia.  The examiner opined that none of the 
veteran's abdominal complaints were related to his old, 
healed abdominal injury, nor were his inguinal hernias 
related to the old injury.

VA cannot base a disability rating on the veteran's belief 
that his abdominal complaints are related to his injury in 
service, however sincere that belief may be.  Espiritu, 2 
Vet. App. 492.  The clear preponderance of the medical 
evidence is that the veteran does not now have any disabling 
residuals of the abdominal injury he sustained in service.  
He is correctly rated as noncompensably disabled.

III.  Duty to Notify and to Assist

VA has a duty to notify claimants for VA benefits how to 
prosecute their claims and to assist the claimant in 
obtaining evidence to prosecute the claim.  The scope of this 
duty has changed during the pendency of the veteran's claim.  
By letter of April 2000 VA notified the veteran of the 
information and evidence necessary to well ground his claims 
and thereby trigger VA's duty to assist him to obtain 
evidence.  See 38 U.S.C.A. § 5103(a) (West 1991).  Although 
the April 2000 letter put a burden of producing evidence on 
the veteran relieved by subsequent amendment of the law, the 
letter set forth the substance of the information and 
evidence necessary to substantiate his claim.  In subsequent 
letters of April 2003 and June 2004, VA notified the veteran 
of the information and evidence necessary to substantiate his 
claims, of his right to VA assistance and of his and VA's 
respective duties to produce information and evidence.  These 
letters complied with the current mandate of law and 
regulation regarding notice of how to prosecute a claim for 
benefits.  VA has requested the veteran to produce any 
evidence currently in his possession, Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004), and the June 2004 letter 
advised the veteran on the requirement to produce new and 
material evidence to reopen previously denied claims and of 
the characteristics of new and material evidence.  Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006).  
Initial adjudication of the claims on appeal predated the 
notice letters compliant with current law and regulation.  
The veteran was nonetheless fully informed how to prove his 
claims, and his claims have been readjudicated upon receipt 
of additional evidence subsequent to the April 2003 and June 
2004 notices.  Consequently, any defect in notice was an 
inadvertent consequence of the date he filed his claims 
relative to the dates of changes in the law, and he has not 
been prejudiced in any aspect of prosecuting his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  VA has 
discharged its duty to notify the veteran of all matters 
relevant to prosecuting his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) 2002).

VA has obtained all evidence of which it had notice and that 
the veteran has authorized VA to obtain.  VA has examined the 
veteran and obtained medical opinions necessary to decide his 
claims.  There has been no failure to obtain evidence of 
which VA must notify the veteran.  In sum, VA has discharged 
its duty to assist the veteran to obtain information and 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 1153A (West 2002); 38 C.F.R. § 3.159(c), (e) (2005).




ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for degenerative disk disease at L4- L5, 
postoperative status, with radiation to the lower extremities 
has not been presented or secured, and the claim is not 
reopened.

New and material evidence to reopen a claim of entitlement to 
service connection for an eye disorder has not been presented 
or secured, and the claim is not reopened.

A compensable rating for residuals of fracture of the 
mandible is denied.

A compensable rating for residuals of abdominal injuries and 
hemorrhage of the pancreas and duodenum is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


